DETAILED ACTION
The following is a first office action upon examination of application number 16/768630. Claims 1-13 are pending in the application and have been examined on the merits discussed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/29/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
(Step 1) Claims 1-13 are directed to a method; thus these claims are directed to a process, which is one of the statutory categories of invention. 
(Step 2A) The claims recite an abstract idea instructing how to deliver service orders to suitable resources based on capability information and requirements, which is described by claim limitations reciting: registering capability information (Cl) of a person (P1, P2, P3) located in the plant (A) or entering into the plant (A), wherein the capability information (CI) includes information concerning objects brought along by the person (P1, P2, P3), health of the person (P1, P2, P3) and/or safety equipment worn by the person (P1, P2, P3); sending to and storing the registered capability information (CI) of the person (P1, P2, P3); noting a case of service or maintenance of the measuring location (ML1, ML2, ML3); creating a service or maintenance order (SO), which includes objects required for caring for the case of service or maintenance, health requirements and/or requirements regarding safety equipment; calculating a degree of suitability of persons (P1, P2, P3) stored in the service platform (SP) upon noting a case of service or maintenance for the measuring location (ML1, ML2, ML3), wherein the degree of suitability provides a measure of agreement of capability information (Cl) for persons (P1, P2, P3) stored in the database with the required objects, the requirements for health and/or the requirements as regards safety equipment contained in the service or maintenance plan; and delivering the service or maintenance order (SO) to at least one of the stored persons (P1, P2, P3), who has for the noted case of service or diagnosis a degree of suitability, which is equal to or greater than a predetermined degree of suitability. The identified recited limitations in the claims describing delivering service orders to suitable resources based on capability information and requirements (i.e., the abstract idea) fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, which covers fundamental economic practices and managing personal behavior. Dependent claims 2, 4, 5, 8, 10, 11, and 13 recite limitations that further describe delivering service orders to suitable resources based on capability information and requirements (i.e., the abstract idea); therefore, these claims are also found to recite an abstract idea. 
This judicial exception is not integrated into a practical application because additional elements such as the service platform (SP), especially a cloud based service platform in claim 1, do not add a meaningful limitation to the abstract idea since these elements are only broadly applied to the abstract ideas at a high level of generality; thus, none of recited hardware offers a 
Accordingly, these additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(Step 2B) The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the hardware additional element amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additional elements in claims 3, 6, 7, and 9 related to collection of data do not provide an improvement. Additional elements in claim 12 do not yield an improvement and only link the abstract idea to a technological environment. Further, the courts have recognized the use of computers to receive and transmit data as a well-understood, routine, and conventional, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 6, 7, and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0117064 (Lepine). 

As per claim 1, Lepine teaches: a method for maintaining a measuring location (ML1, ML2, ML3) in an automated plant (A), 5wherein there exist at the measuring location (ML1, ML2, ML3) at least one plant component (AK, AK'), especially a container and/or a pipeline, in which a process medium is located at least at times, at least one field device (FD, FD'), which is embodied for registering and/or influencing process variables of the process medium, and at least one communication means (KM), which is embodied for transferring to a control station (CS) of the plant (A) the 10process variables registered by the field device (FD, FD') and/or diagnostic information produced by the field device (FD, FD'), comprising: ([Abstract])
 - registering capability information (Cl) of a person (P1, P2, P3) located in the plant (A) or entering into the plant (A), wherein the capability information (CI) includes information concerning objects brought along by the person (P1, P2, P3), health of the person (P1, 15P2, P3) and/or safety equipment worn by the person (P1, P2, P3); ([0018] The worker information may include information associated with a worker in the nuclear plant, such as dosimetry information related to a radiation dosage experienced by a worker, assigned task information that relates to a task to which a worker is assigned, training information that identifies a level of training of a worker, qualification information that identifies a level of qualification of a worker, or the like).
 - sending to and storing the registered capability information (CI) of the person (P1, P2, P3) in a service platform (SP), especially a cloud based service platform; ([0016] As shown in FIG. 1A, the analytics platform receives nuclear plant information from various sources in the nuclear plant, such as worker device 1 through worker device A (e.g., mobile devices carried by the workers in the field), and equipment 1 through equipment B (e.g., equipment in the nuclear plant). In some implementations, the nuclear plant information may include information associated with various aspects of the nuclear plant, such as operational information, worker information, environmental information, inventory information, security information, or the like. [0029] …an analytics platform 220 hosted within a cloud computing environment 225, and a network 235. Devices of environment 200 may interconnect via wired connections, wireless connections, or a combination of wired and wireless connections. [0030] Worker device 210 includes one or more devices capable sending and/or receiving information associated with a nuclear plant, such as operation information, worker information environmental information, inventory information, security information, or the like… worker device 210 may receive and/or transmit information from and/or to another device of environment 200, such as analytics platform 220).
- noting a case of service or maintenance of the measuring location (ML1, ML2, ML3); ([0005] …describing at least one of: a performance of the equipment, or a task to be performed in association with the equipment; and provide information associated [0017] The operational information may include performance information associated with a measured performance of nuclear plant equipment, maintenance information that describes a maintenance activity performed or scheduled to be performed on equipment in the nuclear plant, corrective action information associated with reporting an action that is to be undertaken with respect to the equipment, lockout/tagout information for ensuring that equipment is properly locked out and/or tagged out for maintenance and/or repair, commitment information that identifies commitments to perform maintenance on equipment [0022] …include a performance metric that indicates a present level of performance of equipment, a prediction for a future performance of equipment, information that identifies a set of X tasks (e.g., preventative maintenance tasks, repair tasks, tasks associated with observing ongoing performance of equipment, etc.) that may need to be performed on one or more items of equipment (e.g., in order to maintain or improve performance of the equipment), or the like [0032])
 - creating a service or maintenance order (SO), which includes objects required for caring 20for the case of service or maintenance, health requirements and/or requirements regarding safety equipment; ([0061] …task information that relates to a task to be performed by the worker, being performed by the worker, or scheduled for performance by the worker. In some implementations, the task information may include timing information (e.g., a time the worker started or is to start the task, a time that the worker completed or is to complete the task), a date associated with the task, information that identifies the task and/or the associated equipment 215, information that identifies a tool and/or a part needed for the task, progress information associated with a task being performed [0060] …a maximum allowable dosage that the worker may experience)
- calculating a degree of suitability of persons (P1, P2, P3) stored in the service platform (SP) upon noting a case of service or maintenance for the measuring location (ML1, ML2, ML3), wherein the degree of suitability provides a measure of agreement of 25capability information (Cl) for persons (P1, P2, P3) stored in the database with the required objects, the requirements for In some implementations, the maintenance value model may be designed to receive, as input, information associated with a set of tasks, such as a task name, an amount of time to complete the task, a level of training or qualification needed to perform the task, a tool needed for the task, a part needed for the task, information that identifies equipment 215 associated with the task, or the like.  [0098] …receive as an input worker information (e.g., in order to determine capability and/or availability of workers to perform the task) [0103] The maintenance value model then outputs an analysis result that indicates that the task of lapping the gate valve should be performed by the machinist as choice number 1, the worker trained in health physics as choice number 2, and by the instrumentation technician as choice number 3. The maintenance value model also outputs an analysis result that indicates that the task of calibrating the ionizing radiation sensor should be performed by the instrumentation technician as choice number 1, and both the machinist and the worker trained in health physics as choice number 2. The maintenance value model also outputs an analysis result that indicates that the task of calibrating the thermocouple should be performed by the instrumentation technician as choice number 1, the machinist as choice number 2, and the worker trained in health physics as choice number 3. The maintenance value model also outputs an analysis result that indicates that the task of repairing the vacuum cleaner should be performed by the worker trained in health physics as choice number 1, the machinist as choice number 2, and the instrumentation technician as choice number 3. [0104] In some implementations, based on the analysis result, analytics platform 220 may automatically generate a schedule associated with the set of tasks (e.g., based on worker availability and capability, part and/or tool availability, priority and/or value of the set of tasks, or the like)).
 - delivering the service or maintenance order (SO) to at least one of the stored persons (P1, P2, P3) in the service platform (SP), who has for the noted case of service or 30diagnosis a degree of suitability, which is equal to or greater than a predetermined degree of suitability ([0115] …analytics platform 220 generate a set of scores corresponding to a set of workers, where each score represents a level of compatibility between the worker and the task. Here, analytics platform 220 may identify a worker, of the set of workers, to perform the task based on the set of scores (e.g., a worker with a highest score, a worker with a score that satisfies a threshold, etc.). In this example, analytics platform 220 may provide the work package to worker device 210 corresponding to (e.g., carried by) the identified worker)).

As per claim 4, Lepine teaches: wherein, upon successful removal of the service instance, a certification thereof is delivered to the database by the person (P1, P2, P3), who did the work ([0056] … such as information that identifies the task, information that indicates progress of the task, information that identifies a date that the task was completed [0061] … the worker information may include task information that relates to a task to be performed by the worker, …, progress information associated with a task being performed [0074] … such that the worker may input and/or gather nuclear plant information relevant to an assigned task described by the work package [0077] … analytics platform 220 may receive the nuclear plant information from another device, such as a user device via which a user inputs information for storage).

As per claim 6 Lepine teaches: wherein the registering of information for the objects brought along by the person (P1, P2, P3) and/or safety equipment worn by the person (P1, P2, P3) … information that identifies workers to be assigned to each of the set of X tasks, information that identifies a tool and/or a part that has been reserved and/or ordered in association with performing the task, or the like. [0025] … information that identifies a tool and/or a part to be used to perform the task, …, documentation associated with an item of equipment, …, dosimetry information associated with a worker, [0064] Additionally, or alternatively, the nuclear plant information may include inventory information associated with parts and/or tools for repairing, operating, and/or maintaining the nuclear plant. For example, the inventory information may include information that identifies a part, availability of the part, a status of an order associated with the part, a storage location of the part, or the like. As another example, the inventory information may include information that identifies a tool, availability of the tool, a storage location of the tool, a wait list for the tool, or the like.
wherein 20the identification includes a read-out of identification data from the objects by means of a radio connection, especially RFID, an optical identification of the objects, especially by image recognition by means of a camera (KA), or read-out of a code on the objects, especially a QR- code.  ([0069] … information may include information that identifies a part or a tool corresponding to the item of inventory information. In some implementations, a part or a tool may be fitted with a scannable identifier in order to facilitate accurate identification during collection and/or analysis of inventory information [0066] … equipment 215 may be fitted with a scannable identifier (e.g., a bar code, a quick response (QR) code, a radio frequency identifier (RFID) chip, or the like) in order to facilitate accurate identification).

As per claim 7, Lepine teaches: wherein the safety equipment has sensors and wherein it is checked at regular intervals by means of the sensors whether the safety equipment is still being worn by the person (P1, P2, P3) ([0060] … worker information may include dosimetry information that identifies a dosage of radiation experienced by the worker, a maximum allowable dosage that the worker may experience, or the like. In some implementations, the dosimetry information may be received (e.g., in real-time, automatically, periodically) from a personal dosimetry device worn by the worker. [0114] … dosimetry information that identifies a dosage of radiation experienced by the worker carrying the worker device 210, environmental information that identifies a gas measurement or radiation level at a location of the worker, or the like (e.g., such that the worker may monitor radiation dosage and/or environmental conditions while performing the task) [0130] … The electronic dosimetry display capability may allow information, determined and/or measured by an electronic personal dosimeter (EPD) (e.g., worn by a worker in the nuclear plant), to be viewable and/or accessible (e.g., in real-time, in a graphical format, etc.)).

As per claim 9, Lepine teaches: wherein information concerning health is registered by a fitness armband worn by the person (P1, P2, P3) and/or by a mobile end device brought along by the person (P1, P2, P3) and delivered to the service platform (SP) ([0060] … worker information may include dosimetry information that identifies a dosage of radiation experienced by the worker, a maximum allowable dosage that the worker may experience, or the like. In some implementations, the dosimetry information may be received (e.g., in real-time, automatically, periodically) from a personal dosimetry device worn by the worker. [0114] … dosimetry information that identifies a dosage of radiation experienced by the worker carrying the worker device 210, environmental information that identifies a gas measurement or radiation level at a location of the worker, or the like (e.g., such that the worker may monitor radiation dosage and/or environmental conditions while performing the task) [0130] … The electronic dosimetry display capability may allow information, determined and/or measured by an electronic personal dosimeter (EPD) (e.g., worn by a worker in the nuclear plant), to be viewable and/or accessible (e.g., in real-time, in a graphical format, etc.)).

As per claim 510, Lepine teaches: wherein qualification certifications acquired by the persons (P1, P2, P3) are supplementally stored in the service platform (SP), and the qualification certifications enter into the calculating of the degree of suitability ([0062] …worker information may include qualification information that identifies a level of qualification of the worker. In some implementations, the qualification information and/or the training information may be used by analytics platform 220 to determine whether the worker can be assigned a particular task, should be given access to additional training in order to perform the particular task, or the like).

As per claim 11, Lepine teaches: wherein a case of maintenance of the 10measuring location (ML1, ML2, ML3) relates to plant components (AK, AK'), the field device (FD, FD') and/or the communication means (KM) of the measuring location (ML1, ML2, ML3) ([Abstract] …The nuclear plant information may include information relating to operation of equipment located within the nuclear plant. … include information describing at least one of: a performance of the equipment, or a task to be performed in association with maintaining, repairing, or observing the equipment. [0004] …a device, nuclear plant information that includes information relating to operation of equipment located within a nuclear plant, where the nuclear plant information may be provided by a plurality of worker devices or a plurality of sensors associated with the equipment [0012] … collect, information gathered from workers in the field, workers in a control room, equipment sensors [0032] … equipment 215 may include a device capable of detecting, determining, and/or providing information. For example, equipment 215 may include one or more sensors).

As per claim 12, Lepine teaches: wherein a case of service or maintenance of the field device (FD, FD') is determined in the form of a diagnostic message 15(DIAG) delivered from the field device (FD, FD'), ([0056] As another example, the operational information may include maintenance information that describes a maintenance task (e.g., being performed, to be performed, previously performed) on equipment 215 in the nuclear plant, such as information that identifies the task, information that indicates progress of the task, information that identifies a date that the task was completed, or the like. As another example, the operational information may include information that identifies an operational state of equipment 215 (e.g., operational, not operational, damaged, offline, in repair, operating at peak performance, operating at Z % of peak performance, or the like). [0057] As another example, the operational information may include corrective action information associated with an action reported as being needed with respect to the equipment 215 (e.g., when a worker identifies that equipment 215 requires the action to performed to be operational in order to meet a safety standard, etc.). [0073] …receive the nuclear plant information from one or more worker devices 210. For example, a worker may input the nuclear plant information via worker device 210, and worker device 210 may (e.g., automatically) provide the nuclear plant information to analytics platform 220. As another example, worker device 210 may determine, collect, read, sense, or the like, the nuclear plant information (e.g., when worker device 210 is equipped with a scanner, a sensor, or the like), and may provide the nuclear plant information to analytics platform 220) wherein the diagnostic message (DIAG) from the field device (FD, FD') is delivered to the service platform (SP) via an edge device (EDGE), wherein the diagnostic message (DIAG) from the field device (FD, FD') is delivered indirectly via a or wherein the diagnostic message (DIAG) of the field device (FD, FD') is delivered directly, especially via an Internet connection, from the field 20device (FD, FD') to the service platform (SP).  ([0029] … As shown in FIG. 2, environment 200 may include one or more worker devices 210-1 through 210-A (A≧1) (herein collectively referred to as worker devices 210, and individually as worker device 210), one or more items of equipment 215-1 through 215-B (B≧1) (herein collectively and individually referred to as equipment 215), an analytics platform 220 hosted within a cloud computing environment 225, and a network 235. Devices of environment 200 may interconnect via wired connections, wireless connections, or a combination of wired and wireless connections. [0030] …worker device 210 may include a communication and computing device, such as a mobile phone (e.g., a smart phone, a radiotelephone, or the like), a laptop computer, a tablet computer, a handheld computer, a wearable communication device (e.g., a smart wristwatch, a pair of smart eyeglasses, or the like), or a similar type of device. In some implementations, worker device 210 may receive and/or transmit information from and/or to another device of environment 200, such as analytics platform 220. [0042] Network 235 may include one or more wired and/or wireless networks. For example, network 235 may include… the Internet).

As per claim 13, Lepine teaches: wherein, upon occurrence of a case of service or maintenance of the measuring location (ML1, ML2, ML3), a plurality of service or maintenance orders (SO) are created, for which separate degrees of suitability are ascertained 25and which are delivered to different persons (P1, P2, P3), wherein the individual service or maintenance orders (SO) have relative to one another different required objects, health requirements and/or requirements regarding safety equipment required for caring for the case of service or maintenance ([0099] … the analysis result may include a set of scores, corresponding to each task, where each score represents a value (e.g., low, medium, high; a value from 1 to 10) for each task based on which a nuclear plant operator may schedule the set of tasks [0103] The maintenance value model then outputs an analysis result that indicates that the task of lapping the gate valve should be performed by the machinist as choice number 1, the worker trained in health physics as choice number 2, and by the instrumentation technician as choice number 3. The maintenance value model also outputs an analysis result that indicates that the task of calibrating the ionizing radiation sensor should be performed by the instrumentation technician as choice number 1, and both the machinist and the worker trained in health physics as choice number 2. The maintenance value model also outputs an analysis result that indicates that the task of calibrating the thermocouple should be performed by the instrumentation technician as choice number 1, the machinist as choice number 2, and the worker trained in health physics as choice number 3. The maintenance value model also outputs an analysis result that indicates that the task of repairing the vacuum cleaner should be performed by the worker trained in health physics as choice number 1, the machinist as choice number 2, and the instrumentation technician as choice number 3. [0104] …analytics platform 220 may generate a schedule for the performance of the above tasks by the respective first choices for each task. [0115] In the above examples, analytics platform 220 may identify a worker to which the work package is to be made available. For example, analytics platform 220 may identify a worker to perform a task by matching training and/or qualification levels of the worker, a location of the worker, a work schedule of the worker, a job title of the worker, or the like, to information associated with the task, such as training and/or qualification requirements associated with the task, a location of equipment 215 associated with the task, a deadline to complete the task, or the like. In some implementations, analytics platform 220 generate a set of scores corresponding to a set of workers, where each score represents a level of compatibility between the worker and the task. Here, analytics platform 220 may identify a worker, of the set of workers, to perform the task based on the set of scores (e.g., a worker with a highest score, a worker with a score that satisfies a threshold, etc.). In this example, analytics platform 220 may provide the work package to worker device 210 corresponding to (e.g., carried by) the identified worker [0022] information that identifies a set of X tasks (e.g., preventative maintenance tasks, repair tasks, tasks associated with observing ongoing performance of equipment, etc.) that may need to be performed on one or more items of equipment [0024] …the analytics platform may perform a task valuation analysis of the set of X tasks identified based on the equipment performance analysis. In some implementations, the analytics platform may perform task valuation analytics on tasks identified by the analytics platform. Additionally, or alternatively, the analytics platform may perform task valuation analytics for tasks identified based on user input to the analytics platform).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0117064 (Lepine); in view of US 2020/0160253 (Johnson). 

As per claim 2, Lepine teaches: wherein after the noting of the case of service or maintenance, the current locations of those persons (P1, P2, P3), who have a predetermined degree of …analytics platform 220 may identify a worker to perform a task by matching training and/or qualification levels of the worker, a location of the worker).

Although not explicitly taught by Lepine, Johnson teaches: wherein the service or 12maintenance order (SO) is delivered only to those persons (P1, P2, P3), who are located within a predetermined distance from the measuring location (ML1, ML2, ML3) ([0192] …particular, the real-time location may be utilized to determine if the agent(s) is located within a predetermined distance of the assigned task execution location or the assigned task fulfillment location. [0195] … one or more agents (e.g., third-party vendors/service providers) that may be located (e.g., real time location, business address location) within a predetermined distance of the assigned task execution location and/or the assigned task fulfillment location [0210] … wherein the method 900 may include communicating the created task to the assigned agent and prompting for acceptance).
	It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Lepine with the aforementioned teachings of Johnson with the motivation of promoting prompt completion of the task by considering employees closest to the task. Further, one of ordinary skill in the art would have recognized that applying the teachings of Johnson to the system of Lepine would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for worker location to be considered in assigning tasks.
	
	
As per claim 3, Lepine teaches: wherein the locations are registered by means of a service unit or 5mobile end device carried by the person (P1, P2, P3) ([0115] … a location of the worker [0016] …such as worker device 1 through worker device A (e.g., mobile devices carried by the workers in the field) [0030] … worker device 210 may include a communication and computing device, such as a mobile phone (e.g., a smart phone, a radiotelephone, or the like), a laptop computer, a tablet computer, a handheld computer, a wearable communication device (e.g., a smart wristwatch, a pair of smart eyeglasses, or the like), or a similar type of device. In some implementations, worker device 210 may receive and/or transmit information from and/or to another device of environment 200, such as analytics platform 220. [0047] Input component 350 includes a component that permits device 300 to receive information, such as via user input (e.g., a touch screen display, a keyboard, a keypad, a mouse, a button, a switch, and/or a microphone). Additionally, or alternatively, input component 350 may include a sensor for sensing information (e.g., a global positioning system (GPS) component).

As per claim 5, Lepine teaches: … the method steps of the calculating of the degree of suitability and the delivering of the service or maintenance order (SO) ([0115] …analytics platform 220 generate a set of scores corresponding to a set of workers, where each score represents a level of compatibility between the worker and the task. Here, analytics platform 220 may identify a worker, of the set of workers, to perform the task based on the set of scores (e.g., a worker with a highest score, a worker with a score that satisfies a threshold, etc.). In this example, analytics platform 220 may provide the work package to worker device 210 corresponding to (e.g., carried by) the identified worker)).

Although not explicitly taught by Lepine, Johnson teaches: wherein, in the case of no certification after a defined time interval after delivery of the service or maintenance order (SO), a repetition of the method steps of the calculating of the degree of suitability and the delivering of the service or maintenance order (SO), or a repetition of the method step of the delivering of the service or maintenance order 15(SO) is performed ([0212] …if the module 164 determines that an input has not been received with respect to the acceptance of the task by the agent within a predetermined period of time (e.g., based on the priority, timeframe(s), and/or urgency of the task), or that the rejection prompt has been inputted by the agent. In such cases, the task creation module 164 may present the task user interface or may control verbal communications (e.g., through the connected device(s) 146) to the requestor (as discussed above) with one or more suggestions of alternative agents to assign as determined based on further analysis of the preferred agent database 130 and/or data provided by the POI agent engine 134 (in the manners described above). The requestor may thereby manually assign an agent of choice or may select from the one or more suggested agents to execute and/or fulfill the task).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Lepine with the aforementioned teachings of Johnson with the motivation of promoting prompt completion of the task by monitoring task progress over time. Further, one of ordinary skill in the art would have recognized that applying the teachings of Johnson to the system of Lepine would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for tasks to be reassigned.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0117064 (Lepine); in view of US 2018/0330302 (Peterson). 

As per claim 8, although not explicitly taught by Lepine, Peterson teaches: wherein information concerning 30health includes at least one of the following vital parameters of the person (P1, P2, P3): - blood pressure the person (P1, P2, P3); - heart rate of the person (P1, P2, P3); - body temperature of the person (P1, P2, P3); and - breathing rate of the person (P1, P2, P3) ([0019] … as an employee enters work, a blood pressure heart rate watch device, wore by the employee, reports to a work computer system that the employee's blood pressure and/or heart rate is outside of a predetermined baseline range for that specific employee in relation to a time-of-day, activity, and/or location. The employee and the employee's supervisor may be notified of the biometric findings and possible causes/indications. The employee may be prompted to self-report, by way of an application program, any reasons for the biometric deviation. A computer system responsible for employee work assignment may automatically reassign the employee from driving a forklift to light duty solely based on the automatically detected biometric deviation(s) [0027]).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Lepine with the aforementioned teachings of Peterson with the motivation of avoiding assigning tasks that can be detrimental to employee health. Further, one of ordinary skill in the art would have recognized that applying the teachings of Peterson to the system of Lepine would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for employee vital parameters to be considered in assigning tasks.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2019/0196512 (Blake) – discloses a system that uses resource location and task location to assign tasks. Resources located within a threshold distance from a task are considered. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247. The examiner can normally be reached M-F 10AM-5PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on (571)272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN TORRICO-LOPEZ/Primary Examiner, Art Unit 3683